Citation Nr: 1218289	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-00 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. M.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to June 1946 and from October 1950 to February 1952.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the claim.  The RO in New York, New York, currently has jurisdiction of the claim.  

The Veteran and his treating psychologist at the Vet Center, Dr. M., presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of the hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Board resolves reasonable doubt by finding that the Veteran has PTSD as a result of his active duty service in the Philippines during World War II.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for PTSD, which represents a complete grant of the benefits sought on appeal.  See Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for PTSD based on his service during World War II.  He has reported two stressor incidents.  The first occurred in March 1945 when the ship on which he was on board (the U.S.S. General William Mitchell) was en route to the Philippines from San Francisco and one of the men fell overboard.  The sentries aboard ship, who were stationed to watch for enemy activity, sounded the alert that someone had fallen overboard but the ship could not stop to save him as they were on guard for Japanese submarines.  The Veteran reported seeing this individual, who he later learned was one of his close friends, after he had fallen in the water.  He reported being angry at the crew for not saving him.  The Veteran also reported that upon arriving in the Philippines, he was assigned to the U.S.S. Leyte, later named the U.S.S. Maui, which was an auxiliary repair ship.  He reported a heightened sense of tension and helplessness due to the fact that the ship was often tied together with a number of ships under repair and he believed he was a "sitting duck" for a Kamikaze attack.  See September 2007 VA Form 21-0781; March 2008 record from the Vet Center; April 2012 hearing transcript.  

Prior to July 13, 2010, service connection for PTSD required: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2009).  Effective July 13, 2010, however, 38 C.F.R. § 3.304 (f) was amended to include a new paragraph (f)(3) that reads, in pertinent part, as follows: if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in- service stressor.  See 75 Fed. Reg. 39843 -51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  The provisions of this amendment apply to the Veteran's claim. 

The Veteran's service personnel records corroborate that he served on board the U.S.S. Maui with service in the Philippines.  See DD 214; NAVPERS 604.  In addition, the Board finds that he is competent to report his in-service stressors and that his assertions are credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

The Board acknowledges that at the time the Veteran reported a heightened sense of tension and helplessness and feeling like a "sitting duck" while on board the U.S.S. Leyte/Maui due to a potential Kamikaze attack, the examining psychologist at the Vet Center did not find that he met the full diagnostic criteria for PTSD, though he clearly suffered from post-trauma stress related to combat experiences during World War II.  See March 2008 record from the Vet Center.  Since that time, however, the same psychologist has indicated that the Veteran does have PTSD.  See February 2010 Vet Center record; April 2012 hearing transcript.  

In light of the amendments made to 38 C.F.R. § 3.304 (f)(3), and given the findings as reported at the time of the March 2008 Vet Center record and the diagnosis of PTSD made by the psychologist who authored that record, the Board resolves all reasonable doubt in the Veteran's favor by finding that service connection for PTSD is warranted.  38 C.F.R. §§ 3.102, 3.303, 3.304. 


ORDER

Service connection for PTSD is granted.  



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


